If there were sufficient evidence to support the defendant's convictions for "tampering with evidence" (R.C. 2921.12) and "tampering with records" (R.C. 2913.42), the two convictions should merge for sentencing purposes. However, in my opinion the evidence does not support either of those convictions. It may well show that the defendant obstructed justice in violation of R.C. 2921.32(A)(5), or failed to report a felony in violation of R.C. 2921.22(A). It does not show that *Page 78 
he committed the offenses for which he was indicted here.
The state sought to prove that the defendant tampered with evidence by showing that he knowingly falsified his duty report, with the purpose to mislead some unidentified public official who might investigate Willingham's complaint, or to corrupt the outcome of that investigation. The state sought to prove that he tampered with records by showing that he falsified his duty report, with the purpose to defraud the potential investigators or knowing that he was facilitating a fraud upon them.
No other form of these offenses has any possible application to the facts in this case. More specifically, the state could not establish either of these charges by evidence that the defendant deceived or attempted to deceive anyone with oral statements or omissions.
Viewing the evidence most favorably for the state, the trial court could have found that the defendant falsified his duty report by (1) misstating by one block the place where he and his partner stopped Willingham, (2) misstating the times or sequence of events in which he and his partner were involved that evening, (3) omitting any reference to his knowledge about his partner's robbery of Willingham, (4) omitting any reference to his own presence at the police station when Willingham reported that robbery, and (5) omitting any reference to his discussion that evening with his lieutenant about that report.
The court acquitted the defendant on the charge that he participated in the robbery. However, the state argues that some or all of the inaccuracies in the defendant's duty report reflect his purpose to protect himself or his partner from prosecution or discipline. I do not perceive how a reasonable factfinder could draw that inference more readily than inferences that (a) neglect or tension caused by that evening's events caused him to prepare a sloppy report, or (b) his desire to avoid any further involvement in the robbery controversy restrained him from providing any further details.
The defendant did not commit the alleged offenses until he completed and delivered his duty report. At that time he knew that other officers had Willingham's written complaint about the robbery. It is unreasonable to prefer an inference that he sought to conceal the robbery, which was then the subject of a public record, over inferences that he was careless in preparing the report, or at most that he sought to conceal his own knowledge about the robbery.
Therefore, the equivocal circumstantial evidence about the defendant's purpose cannot alone justify these convictions. Cf.State v. Jacobozzi (1983), 6 Ohio St.3d 59, 61, 6 OBR 103, 105,451 N.E.2d 744, 747; State v. Sorgee (1978), 54 Ohio St.2d 464,465, 8 O.O. 3d 452, 453, 377 N.E.2d 782, 783; State v. Kulig
(1974), 37 Ohio St.2d 159, 160, 66 O.O. 2d 351, 352,309 N.E.2d 897, 899.
Moreover, the charges here do not depend upon the defendant's occupation, or his preparation of a document in the course of public duties. Thus, these convictions on this evidence portend similar convictions of any person who deliberately fails to disclose in a public or private record that person's knowledge about any event, with knowledge that it may be reviewed in the course of a public investigation. The same result obtains whether the investigation concerns a crime or merely the investigator's perception of the public welfare.
The unwilling informant may have a moral duty, or even a legal duty, to assist public investigations. However, *Page 79 
that person's refusal to disclose the extent of his or her knowledge in some public or private record does not constitute tampering with records or tampering with evidence. I would reverse the defendant's convictions and discharge him.